 Case 8:20-cv-02391-TPB-SPF Document 5 Filed 11/04/20 Page 1 of 3 PageID 32




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                             TAMPA DIVISION


MICHAEL E. SHARPE,

      Plaintiff,

v.                                                   Case No. 8:20-cv-2391-T-60SPF

RON DESANTIS, Governor of the State
of Florida, JONATHAN SATTER,
Secretary of the Department of
Management, and the DEPARTMENT
OF ECONOMIC OPPORTUNITY,

      Defendants.
_____________________________________/

          ORDER ADOPTING REPORT AND RECOMMENDATION

      This matter is before the Court on consideration of the report and

recommendation of Sean P. Flynn, United States Magistrate Judge, entered on

October 19, 2020. (Doc. 3). Judge Flynn recommends Plaintiff’s motion for leave

to proceed in forma pauperis (Doc. 2) be denied without prejudice, and that his

complaint (Doc. 1) be dismissed without prejudice with leave to file an amended

complaint due to several deficiencies. Neither Plaintiff nor Defendants filed an

objection to the report and recommendation, and the time to object has expired.

      After conducting a careful and complete review of the findings and

recommendations, a district judge may accept, reject, or modify the magistrate

judge’s report and recommendation. 28 U.S.C. § 636(b)(1); Williams v. Wainwright,

681 F.2d 732 (11th Cir. 1982). In the absence of specific objections, there is no
 Case 8:20-cv-02391-TPB-SPF Document 5 Filed 11/04/20 Page 2 of 3 PageID 33




requirement that a district judge review factual findings de novo, Garvey v. Vaughn,

993 F.2d 776, 779 n.9 (11th Cir. 1993), and the court may accept, reject, or modify,

in whole or in part, the findings and recommendations. 28 U.S.C. § 636(b)(1)(C).

The district judge reviews legal conclusions de novo, even in the absence of an

objection. See Cooper-Houston v. S. Ry. Co., 37 F.3d 603, 604 (11th Cir. 1994);

Castro Bobadilla v. Reno, 826 F. Supp. 1428, 1431-32 (S.D. Fla. 1993), aff’d, 28 F.3d

116 (11th Cir. 1994) (table).

      Upon due consideration of the record, including Judge Flynn’s report and

recommendation, the Court adopts the report and recommendation. Consequently,

Plaintiff’s in forma pauperis motion is denied without prejudice. The complaint is

dismissed without prejudice with leave to amend to cure the deficiencies identified

by Judge Flynn in his report and recommendation. Plaintiff is directed to file his

amended complaint on or before December 4, 2020. Failure to file an amended

complaint as directed will result in this Order becoming a final judgment. See

Auto. Alignment & Body Serv., Inc. v. State Farm Mut. Auto. Ins. Co., 953 F.3d 707,

719-20 (11th Cir. 2020).

      Accordingly, it is

      ORDERED, ADJUDGED, and DECREED:

(1)   Judge Flynn’s report and recommendation (Doc. 3) is AFFIRMED and

      ADOPTED and INCORPORATED BY REFERENCE into this Order for

      all purposes, including appellate review.




                                     Page 2 of 3
 Case 8:20-cv-02391-TPB-SPF Document 5 Filed 11/04/20 Page 3 of 3 PageID 34




(2)   Plaintiff’s motion for leave to proceed in forma pauperis (Doc. 2) is hereby

      DENIED WITHOUT PREJUDICE.

(3)   The complaint (Doc. 1) is DISMISSED WITHOUT PREJUDICE, with leave

      to amend. Plaintiff is directed to file his amended complaint on or before

      December 4, 2020, along with a renewed motion to proceed in forma pauperis.

      Failure to file an amended complaint as directed will result in this Order

      becoming a final judgment. See Auto. Alignment & Body Serv., Inc. v. State

      Farm Mut. Auto. Ins. Co., 953 F.3d 707, 719-20 (11th Cir. 2020).

      DONE and ORDERED in Chambers, in Tampa, Florida, this 4th day of

November, 2020.




                                          TOM BARBER
                                          UNITED STATES DISTRICT JUDGE




                                     Page 3 of 3
